Title: To Thomas Jefferson from John Smith, 9 February 1781
From: Smith, John
To: Jefferson, Thomas



Sir
Frederick, Feby. 9th. 1781

Your excellencys orders for a draught of two hundred and eighty five men from the militia of this county to serve in an expedition under Col. Clarke, have been executed, so far as to direct the men to be held in readiness, agreeable to the time appointed by Col. Clarke. As I know that many difficulties will arise in compelling these men to march and an equal aversion to the expedition prevailing in the other Counties, I can but inform you of the small probability there is of the mens being obtained. Should the draught be executed and the men be ready to march, I cannot procure twenty Guns in the county to arm them with, and to march without, would render no service; of this I inform’d Col. Clarke who says that Arms may be procured from philadelphia and requested I would inform your excellency of it. Major Hunter from Berkeley will deliver this. I have inform’d him of the sentiments of the County and beg leave to refer you to him for further information. I have the honor to be Sir Your excellency’s obt. Servt.,

John Smith Cy. Lt. Fk.

